I am not in accord with the opinion of Mr. Justice SHARPE that the defendant should be enjoined from claiming that she is the wife of plaintiff, or that he "be decreed to be free from any matrimonial alliance or espousal with the said defendant." I agree with his conclusion however that "the record is quite convincing that they occupied the same bed and cohabited together for several years." And it might be added that the record is also quite convincing that he only ceased such cohabitation when he became enamored of another woman, and then abandoned defendant.
No property rights are here involved, and their marriagestatus, or the question of whether or not there was a common-law marriage, is of no present importance. I see no reason why the courts should give assistance, of the kind desired, to a man whose improper relations with a woman, with whom he has lived in crime for many years, has so entangled him that it has become a debatable question whether he is married to her or not. The case is sordid and shabby, and the testimony is convincing of but one thing — that the parties were living together in a *Page 447 
manner tending to corrupt the public morals, and in disregard of all established rules of society. Plaintiff does not come into court with clean hands. He put himself voluntarily, and the record shows eagerly, into the position he now complains of, and if it has involved him no one can be blamed but himself. His flagrant disregard of all tenets of decency bars his right to the equities he seeks, and imposes upon him the obligation of paying the penalties of his own misconduct.
The decree should be reversed and the bill dismissed, with costs to defendant.
FELLOWS and WIEST, JJ., concurred with SNOW, J.